Reversing.
Harlan Bach was convicted of manufacturing intoxicating liquor, and the only question for decision is whether the evidence was sufficient to take the case to the jury. Briefly stated the evidence for the commonwealth is as follows:
The sheriff and others went to Middle Fork, in Magoffin county, for the purpose of searching the premises of Harlan Bach. About 250 yards from his residence, and about 75 yards from a barn, they found two barrels of beer in process of fermentation. Nearby they found a place that looked like a furnace and apparatus commonly used in the manufacture of liquor. There was a well-beaten path leading from the place where the barrels of beer were found in the direction of appellant's home. It was about 175 yards to Galen Bach's, and probably 600 yards to the residence of Oscar Bach. None of the witnesses saw appellant at the still, and they admitted that it was possible for people living up the branch to have made the path to the beer. They were also unable to state on whose land the beer or still was located. They testified, however, that appellant's reputation as a bootlegger was bad.
This is not a case where the still was located on the premises of the accused, or there was a well-beaten path leading from the still into the premises of the accused. The sum total of the evidence is that the still and beer were located about 250 yards from the residence of the accused, and that there was a path leading in the direction of his premises, coupled with the admission that this path may have been made by others. On this evidence, any one living on the creek might have been convicted. *Page 596 
In our opinion, it was insufficient to take the case to the jury.
Wherefore the appeal is granted, and judgment reversed and cause remanded for a new trial consistent with this opinion.